Name: Commission Regulation (EC) No 579/2004 of 26 March 2004 amending Regulation (EC) No 708/98 as regards the maximum quantities and the minimum quality of rice eligible for intervention in the 2003/2004 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  consumption
 Date Published: nan

 Avis juridique important|32004R0579Commission Regulation (EC) No 579/2004 of 26 March 2004 amending Regulation (EC) No 708/98 as regards the maximum quantities and the minimum quality of rice eligible for intervention in the 2003/2004 marketing year Official Journal L 090 , 27/03/2004 P. 0054 - 0057Commission Regulation (EC) No 579/2004of 26 March 2004amending Regulation (EC) No 708/98 as regards the maximum quantities and the minimum quality of rice eligible for intervention in the 2003/2004 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), and in particular Article 8(b) thereof,Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice(2), and in particular Article 32(3) thereof,Whereas:(1) The conditions governing the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98(3).(2) Regulation (EC) No 1785/2003 limited the quantities bought in by the intervention agencies in the period from 1 April to 31 July 2004 to 100000 tonnes. To distribute this quantity fairly over space and time, quantities must be laid down by producer Member State and by tranche.(3) To ensure that the total available quantity is used in full, provision should be made for the carry-over of unused quantities from one tranche to the next, and the final tranche should be available to the Community as a whole.(4) To avoid speculative applications, operators must be required to provide a security. This security should however be modulated on the basis of the category of operators, taking account of any other guarantees provided, and distinguishing in particular those producers and producer groups who have met the requirements of Commission Regulation (EC) No 1709/2003 of 26 September 2003 on crop and stock declarations for rice(4).(5) To strengthen the role of intervention as a safety net and encourage the production of good quality rice, the level of the minimum yield for milling required for intervention buying-in should be increased.(6) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 708/98 is amended as follows:(a) in Article 2(2), the second indent is replaced by the following:"- the yield after processing is not less than six points below the basic yields listed in Annex II.B,";(b) the following Article 3a is inserted:"Article 3aThe quantities of paddy rice eligible for intervention in the 2003/04 marketing year shall be broken down into two tranches for the producer Member States, and a shared tranche for the Community as a whole, integrating all the available quantities not used by this period, in accordance with the table shown in Annex IV.";(c) Article 4 is replaced by the following:"Article 41. All offers for sale into intervention shall be made in writing to an intervention agency on the basis of the form drawn up by it. To be eligible, the offer must be presented from 1 to 9 April 2004, 10 to 14 May 2004 and 14 to 18 June 2004 respectively for tranches 1, 2 and 3, as shown in Annex IV, and must contain the following:(a) name of the applicant;(b) place of storage of the rice offered;(c) quantity offered in accordance with Article 1;(d) variety;(e) main characteristics, including overall yield and whole grain yield after processing;(f) year of harvest;(g) minimum quantity of the offer(5), below which the offer is deemed by the applicant not to stand;(h) the intervention centre for which the offer is made;(i) proof that the applicant has lodged a security of EUR 50 per tonne of paddy rice, or EUR 20 per tonne of paddy rice for producers or producer groups who have met the requirements of Commission Regulation (EC) No 1709/2003 on crop and stock declarations for rice(6),(j) the declaration that the product is of Community origin, indicating the production region;(k) the pesticide treatments carried out, specifying the doses used.Once submitted, a tender may not be altered or withdrawn.2. Where an offer is ineligible, the intervention agency shall inform the relevant trader of that fact within 10 working days of the offer's submission.3. By 29 April 2004 and 3 June 2004 respectively for tranches 1 and 2 shown in Annex IV, the competent authority in the Member State shall examine, for each tranche, whether or not the total quantity offered exceeds the quantity available. Where there is an overrun, it shall calculate an award coefficient for the quantities to six decimal places. This award coefficient shall be equivalent to the largest value that ensures that the total quantity awarded, taking into account the minimum quantity for each offer, is below or equal to the quantity available. Where there is no overrun, the award coefficient shall be 1.Where appropriate, the unused quantity, or the difference between the available quantity and the total quantity awarded, shall be added to the quantity fixed for the following tranche.The competent authority in the Member State shall inform the Commission of the value of the award coefficient, the total quantity awarded and the quantity unused and carried over to the following tranche, at the latest the day following the date indicated in the first subparagraph. The Commission shall make this information available to the public on its website as quickly as possible.On the second day following the date given in the first subparagraph at the latest, the competent authority in the Member State shall notify the applicant that the offer has been accepted for a quantity awarded equal to the quantity offered multiplied by the award coefficient. However, if this quantity is below the minimum quantity indicated in the offer, it shall be reduced to 0.4. For tranche 3 in Annex IV, the Member States shall inform the Commission, no later than 8 July, of the quantities offered with, where appropriate, the specified minimum quantities. This notification shall include the information shown in Annex V and shall be sent by e-mail using the form provided to this end by the Commission to the Member States. The notification must be made even if no quantity is offered.The Commission shall collect all the offers presented in the Member States and shall examine whether or not the total quantity offered exceeds the quantity available. Where there is an overrun, it shall calculate an award coefficient for the quantities to six decimal places. This award coefficient shall be equivalent to the largest value that ensures that the total quantity awarded, taking into account the minimum quantity for each offer, is below or equal to the quantity available. Where there is no overrun, the award coefficient shall be 1.On the third working day after publication of this coefficient in the Official Journal of the European Union at the latest, the competent authority in the Member State shall notify the applicant that the offer has been accepted for a quantity awarded equal to the quantity offered multiplied by the award coefficient. However, if this quantity is below the minimum quantity indicated in the offer, it shall be reduced to 0.5. The security referred to in paragraph 1(i) shall be released proportionately to the quantity offered but not awarded. For the quantity awarded, it shall be released in its entirety once 95 % of the quantity has been delivered in accordance with the provisions of Article 6.";(d) the first subparagraph of Article 5(1) is replaced by the following:"All offers shall be made to the intervention agency of the producer Member State in respect of the intervention centre in that Member State which is nearest to where the paddy rice is held when the offer is made.";(e) the following sentence is added to Article 7(1):"In this case the goods taken over must be stored separately from other goods.";(f) Annex I to this Regulation is added as Annex IV;(g) Annex II to this Regulation is added as Annex V.Article 2This Regulation shall enter into force on 1 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18. Regulation last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). Regulation repealed by Regulation (EC) No 1785/2003 (OJ L 270, 21.10.2003, p. 96.) with effect from the date of entry into force of that Regulation.(2) OJ L 270, 21.10.2003, p. 96. Regulation amended by the Treaty of Accession 2003.(3) OJ L 98, 31.3.1998, p. 21. Regulation last amended by Regulation (EC) No 610/2001 (OJ L 90, 30.3.2001, p. 17).(4) OJ L 243, 27.9.2003, p. 92.(5) If this minimum quantity cannot be awarded, taking into account the award coefficient referred to in paragraphs 3 and 4, the quantity awarded is reduced to 0.(6) OJ L 243, 27.9.2003, p. 92.ANNEX I"ANNEX IVTranches referred to in Article 3a>TABLE>"ANNEX II"ANNEX V>PIC FILE= "L_2004090EN.005705.TIF">"